United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, CUSTOMER CARE
CENTER, Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0416
Issued: September 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 27, 2017 appellant, through counsel, filed a timely appeal from a July 19,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her bilateral
carpal tunnel syndrome is causally related to the accepted factors of her federal employment.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 13, 2016 appellant, then a 51-year-old customer service representative, filed
an occupational disease claim (Form CA-2) alleging that she developed right carpal tunnel
syndrome, which she attributed to repetitive use of her hands in the performance of her federal
employment. She indicated that she first became aware of her condition on November 18, 2016
and realized that it was employment related on November 19, 2016. Dr. Indravadan Patel, a
Board-certified internist, referred her to Dr. Simhadri Gupta, a Board-certified neurologist.
Appellant stopped work on November 19, 2016.
In his initial report of November 18, 2016, Dr. Gupta reported that appellant worked at a
call center, answered about 80 to 100 calls a day and performed a lot of computer work. He advised
that she “most likely” had bilateral carpal tunnel syndrome and probably an associated
tenosynovitis of the right wrist.
Dr. Gupta indicated in his report dated December 8, 2016 that the x-ray of appellant’s right
wrist was normal and the electromyography/nerve conduction velocity (EMG/NCV) studies
showed evidence of bilateral carpal tunnel syndrome, more on the right than left side. He also
noted that she had an inflammatory process and that she may have a prediabetic condition.
Dr. Gupta noted that appellant was unable to return to work.
In a December 8, 2016 duty status report (Form CA-17), Dr. Gupta noted that appellant
worked in a call center answering the telephone. He diagnosed carpal tunnel syndrome, repetitive
stress injury, and arthritis.
OWCP advised appellant in a development letter dated December 27, 2016, that additional
evidence was necessary to establish her claim. It requested that she submit additional factual and
medical evidence, including a physician’s opinion supported by a medical explanation as to how
her work-related exposure resulted in or contributed to the diagnosed carpal tunnel syndrome.
OWCP afforded appellant 30 days to submit the necessary evidence.
In the December 30, 2016 report, Dr. Gupta diagnosed bilateral severe carpal tunnel
syndrome and tenosynovitis, improved, but not resolved. He indicated that she may have more
than one compressed nerve in the forearm given the nature of her work.
Appellant provided a statement dated January 24, 2017 in which she described the mail
carrier duties she performed until 1998, her window and distribution clerk duties from 1998 to
March 2014, and duties of her current position. She stated that she believed that doing computer
entry work and mail sorting for the last 17 years contributed to her severe carpal tunnel syndrome.
Appellant advised that her symptoms in her right hand had been continuous and, in
November 2016, her left hand developed the same condition. She denied prior injuries to her
hands, arms, or wrists. Appellant also denied use of a computer at home.
In a January 24, 2017 report signed by Dr. Gupta, appellant’s dates of examination and
treatment are provided along with a description of her symptoms and the results of examination
and diagnostic testing. A diagnosis of severe carpal tunnel syndrome on the right side and carpal
tunnel syndrome on the left side, was provided. Dr. Gupta noted that appellant worked 19 years
using her hands, wrists, and fingers all day. He reported that, since April 2014, appellant had used

2

her hands, including wrist and fingers, on a computer keyboard to log in every call that she
answered at the call center. Dr. Gupta noted that appellant answered approximately 75 calls during
her 10-hour workday and logged in each call. Appellant repeated the wrist, hand, and finger
movement while logging each call into the computer. Dr. Gupta also noted that, prior to her
customer service position, appellant worked as a window/distribution clerk and as a mail clerk,
where she used her hands, wrists, and fingers all day doing computer entry and sorting mail and
parcels. He opined that repetitive stress trauma over the years had contributed to the carpal tunnel
syndrome which was moderately severe on the right side. Dr. Gupta advised appellant to be off
work for a short period to improve her condition.
On January 27, 2017 the employing establishment controverted appellant’s claim. It
indicated that she was provided with assistive ergonomic equipment for use during the course of
her 10-hour workday as a customer service representative. The employing establishment
submitted copies of a position description for customer care agent, images of a workstation, and
statements from appellant’s supervisors dated January 27, 2017. In his statement, appellant’s
supervisor related that appellant worked four 10 hours shifts per week, handled approximately 60
calls a day, and used the computer keyboard intermittently for one quarter to one half of her shift.
Dr. Gupta advised in his report dated January 31, 2017 that a repeat EMG/NCV study
revealed severe right-sided carpal tunnel syndrome, mild-to-moderate right side ulnar neuropathy,
and moderate left side carpal tunnel syndrome. He noted that appellant’s work involved making
telephone calls and that she did a lot of handy work.
By decision dated February 14, 2017, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that her diagnosed conditions were causally related to the
accepted federal employment factors.
OWCP also received medical reports from Dr. Franklin Chen, a Board-certified orthopedic
hand surgeon, who, in a February 24, 2017 initial report, indicated that appellant’s bilateral
wrist/hand pain and numbness/tingling started approximately four months ago from no specific
injury, but that she associated her symptoms to the repetitive activities at work (customer service).
Dr. Chen reviewed the January 31, 2017 EMG/NCV study of bilateral upper extremities and
provided examination findings. He provided an impression of right carpal tunnel syndrome and
left carpal tunnel syndrome and proposed a right carpal tunnel release.
In a March 3, 2017 report, Dr. Gupta indicated that appellant was scheduled for surgery
and that she continued to be disabled. He opined that her bilateral carpal tunnel syndrome, which
was more severe on the right side, might be caused from the type of work she performed. On
March 13, 2017 Dr. Gupta signed a report, which was a duplicative copy of the contents of his
January 24, 2017 report.
Dr. Chen opined in his note dated March 9, 2017 that appellant’s bilateral carpal tunnel
syndrome “can be compensatory due to repetitive activities.”
On March 13, 2017 appellant requested a hearing before an OWCP hearing representative.
In a March 13, 2017 statement, she advised that she had undergone right hand carpal tunnel surgery
on March 10, 2017, which was performed by Dr. Chen. In another statement, also dated March 13,
2017, appellant reiterated her employment history and the duties involved in her various positions.

3

In April 12 and May 5, 2017 reports, Dr. Chen indicated that appellant’s left carpal tunnel
syndrome symptoms had worsened.
A hearing was held on June 1, 2017, during which appellant testified.
Dr. Patel, a Board-certified internist, advised in a letter dated June 8, 2017 that appellant
had been under his care since 1995 and that she had severe carpal tunnel syndrome of both hands.
He noted that since May 1998 she had worked for the employing establishment. Dr. Patel
indicated that, for the last 19 years, appellant had repeated the wrist, hand, and finger movements
while using her keyboard in her customer service position and while sorting mail and parcels in
her window distribution mail clerk position. He noted that this type of work stressed her hands
and caused carpal tunnel syndrome. Dr. Patel, thus, opined that appellant’s bilateral carpal tunnel
syndrome was related to her work. Copies of Dr. Patel’s June 20, 2017 prescriptions for diagnostic
tests, which included bilateral wrist x-rays, magnetic resonance imaging (MRI) scan of bilateral
wrists, and MRI scan of cervical spine, were received. In a June 20, 2017 prescription note,
Dr. Patel diagnosed bilateral carpal tunnel syndrome secondary to excessive typing at work.
OWCP received duplicative evidence already of record and a June 16, 2017 work
restriction form from Dr. Chen.
By decision dated July 19, 2017, an OWCP hearing representative affirmed the
February 14, 2017 decision, finding that the evidence of record failed to establish that her
diagnosed conditions were causally related to the accepted federal employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6

3

Supra note 2.

4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.7 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her bilateral
carpal tunnel syndrome condition was causally related to the accepted factors of her federal
employment.
Dr. Gupta, in his initial report of November 18, 2016, reported that appellant worked at a
call center, answered about 80 to 100 calls a day and did a lot of computer work. He indicated that
she “most likely” had bilateral carpal tunnel syndrome and that there “probably” was an associated
tenosynovitis of the right wrist. Dr. Gupta’s report is of limited probative value as it is equivocal
on the issues of diagnosis and does not offer any opinion regarding the cause of appellant’s
condition.9 In his December 8, 2016 report, Dr. Gupta provided a definitive diagnosis of bilateral
carpal tunnel syndrome based on EMG/NCV study. He also advised that appellant was unable to
work. However, in this December 8, 2014 report and subsequent reports of December 30, 2016,
and January 31, 2017, Dr. Gupta did not offer a medical opinion as to whether the established
employment factors in this claim caused or aggravated appellant’s diagnosed bilateral carpal
tunnel syndrome condition.10 Thus, these reports are insufficient to establish appellant’s claim.
In his January 24 and March 13, 2017 reports, Dr. Gupta summarized appellant’s treatment
and her work history, noting that she had worked 19 years using her hands, wrist, and fingers all
day. He opined that the repetitive stress trauma to her hands over the years had contributed to the
carpal tunnel syndrome which was moderately severe on the right side. Dr. Gupta also opined, in
a March 3, 2017 report, that the bilateral carpal tunnel syndrome might be caused from appellant’s
work. However, his statements on causation failed to provide a sufficient explanation as to the
mechanism of injury pertaining to this occupational disease claim; namely, how her stated work
activities would cause or aggravate her carpal tunnel syndrome.11 Dr. Gupta’s general assertion
that the diagnoses were caused by appellant’s repetitive work is insufficient to establish a workrelated occupational disease. Without explaining how physiologically the movements involved in
7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

9

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009).

10

See supra note 7.

11

S.W., Docket No. 08-2538 (issued May 21, 2009).

5

appellant’s employment duties caused or contributed to her diagnosed conditions, his opinion on
causal relationship is equivocal in nature and of limited probative value.12
In his initial report of February 24, 2017, Dr. Chen noted appellant’s belief that her bilateral
wrist/hand pain and numbness/tingling were due to her repetitive work activities. However, he
provided no opinion on the cause of appellant’s bilateral carpal tunnel syndrome.13 Dr. Chen
opined, in his March 9, 2017 note, that appellant’s bilateral carpal tunnel syndrome “can be
compensatory due to repetitive activities.” However his general equivocal assertion on causal
relationship, without any description of the repetitive employment activities is of limited probative
value.14 As such, Dr. Chen’s reports are insufficient to establish appellant’s claim.
Dr. Patel, in his June 8, 2017 letter and in a June 20, 2017 prescription note, opined that
appellant’s diagnosed bilateral carpal tunnel condition was related to her work. He specifically
opined in the June 20, 2017 prescription note that the diagnosed bilateral carpal tunnel syndrome
was secondary to excessive typing at work. In his June 8, 2017 letter, Dr. Patel reported that
appellant had for 19 years repeated wrist, hand, and finger movements in the window distribution
mail clerk position sorting mails and parcels and in her customer service position using her
keyboard. He indicated that this type of work led to stress on the hands and caused carpal tunnel
syndrome. However, while Dr. Patel had some understanding of appellant’s employment duties,
his statement on causation, that repetitive work led to stress on hands and caused carpal tunnel
syndrome, fails to explain how physiologically the movements involved in appellant’s
employment activities caused or contributed to her diagnosed bilateral carpal tunnel syndrome
condition. In the absence of further explanation, he has provided a mere conclusory opinion
without the necessary rationale explaining how and why the employment factors were sufficient
to result in the diagnosed medical condition. The Board has found that such an opinion is
insufficient to meet a claimant’s burden of proof to establish a claim.15
Accordingly, the medical evidence contained in this case record does not provide a wellrationalized medical opinion establishing that the diagnosed bilateral carpal tunnel condition was
causally related to the accepted employment duties. OWCP advised appellant that it was her
responsibility to provide a comprehensive medical report explaining how the diagnosed medical
condition was caused by the accepted employment incident. Appellant failed to submit appropriate
medical documentation in response to OWCP’s request.16 She has failed to meet her burden of
proof.

12

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
13

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004).
14

See supra note 11.

15

J.D., Docket No. 14-2061 (issued February 27, 2015).

16
See D.B., Docket No. 16-1219 (issued November 8, 2016); see also T.H., Docket No. 15-0772 (issued
May 12, 2016).

6

An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relation.17 Appellant’s honest belief that her occupational
employment duties caused her medical injury, however sincerely held, does not constitute medical
evidence sufficient to establish causal relationship.18
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her bilateral
carpal tunnel syndrome is causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 14, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

D.D., 57 ECAB 734 (2006).

18

H.H., Docket No. 16-0897 (issued September 21, 2016).

7

